Citation Nr: 1024656	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  08-33 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for diabetes. 

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for hypertension, to include as 
due to diabetes.  

3.  Whether new and material evidence has been received to reopen 
a claim for service connection for a left foot disorder.  

4.  Entitlement to service connection for amputation of the right 
foot. 

5.  Entitlement to compensation under 38 U.S.C. § 1151 for 
blindness of the right eye.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active service from November 1973 to February 
1978.  

This matter stems from rating decisions of May 2005 and March 
2003 of the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  

Historically, the Veteran was notified by RO letter in March 2002 
of a rating decision in February 2002 which denied service 
connection for diabetes, hypertension, and a bilateral foot 
condition.  Although notified of his appellate rights, the 
Veteran did not appeal that decision.  

In March 2009, the Veteran testified at a local RO hearing before 
the undersigned Veterans Law Judge sitting at Nashville, 
Tennessee.  A transcript of that proceeding is of record.  At 
that hearing additional evidence, consisting of duplicate copies 
of VA surgical consent forms, was submitted along with a waiver 
of initial RO consideration of that evidence.  

The Board notes that the Veteran initiated an appeal from a 
September 2004 rating action which denied service connection for 
shin splints and service connection for phlebitis, after which a 
Statement of the Case (SOC) was issued in January 2006 and a 
Supplemental SOC (SSOC) was issued on May 22, 2006.  By RO letter 
later in May 2006, the Veteran was notified that a VA form 9 
(received on January 20, 2006) was not valid as to the appeal of 
the claims for serviced connection for shin splints and phlebitis 
because it had not addressed these issues.  He was informed that 
to perfect his appeal as to the denial of the claims for service 
connection for shin splints and service connection for phlebitis, 
he had 60 days from the May 22, 2006, SSOC to submit a VA Form 9.  
However, no VA Form 9 was ever received (not even after the 
passage 60 days) which would have perfected an appeal as to these 
issues.  

At the March 2009 travel Board hearing the Veteran testified that 
he had seen three psychiatrists last year and had nightmares so 
that his dosage of Prozac had been increased.  Page 20 of the 
transcript of that hearing.  From this, it is unclear whether the 
Veteran seeks compensation for a psychiatric disorder, either 
service connection or compensation under the provisions of 
38 U.S.C. § 1151.  This matter has not been adjudicated by the RO 
and the Board does not have jurisdiction of it.  Accordingly, the 
matter is referred to the RO for clarification.  

The Veteran is not service-connected for any disability. 

The issue of entitlement to compensation under 38 U.S.C. § 1151 
for blindness of the right eye is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not appeal a February 2002 RO decision, of 
which he was notified the next month, which denied service 
connection for diabetes, hypertension, and a bilateral foot 
condition; and that decision became final. 

2.  The additional evidence presented since the February 2002 
rating decision taken together with evidence previously on file 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for diabetes. 

3.  The additional evidence presented since the February 2002 
rating decision taken together with evidence previously on file 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for hypertension.  

4.  The additional evidence presented since the February 2002 
rating decision taken together with evidence previously on file 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for a left foot 
disorder.  

5.  The Veteran's amputation of the right foot many years after 
military service was necessitated due to gangrene stemming from 
nonservice-connected diabetes and is otherwise unrelated to his 
period of military service and any incidence thereof.  


CONCLUSIONS OF LAW

1.  The RO rating decision in February 2002 denying service 
connection for diabetes, hypertension, and a bilateral foot 
condition became final.  38 U.S.C.A § 7105(c) (West 2002); 
38 C.F.R. § 3.104(a) (2009).  

2.  The new and material evidence, when considered with the old 
evidence, is not sufficient to reopen the claim for service 
connection for diabetes.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).

3.  The new and material evidence, when considered with the old 
evidence, is not sufficient to reopen the claim for service 
connection for hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).  

4.  The new and material evidence, when considered with the old 
evidence, is not sufficient to reopen the claim for service 
connection for a left foot disorder.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).  

5.  Amputation of the Veteran's right foot was not incurred in or 
aggravated during active service and is not proximately due to or 
the result of or aggravated by a service-connected disorder.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate the claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide.  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to reopen 
the claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The RO initially informed the Veteran of the VCAA by letter dated 
in September 2007 which informed him of the elements of a claim 
for service connection, i.e., disability during service, current 
disability, and a nexus between the two.  He was also informed of 
the reasons for those prior denials, in accordance with the 
holding in Kent, 20 Vet. App. 1 (2006).  He was informed that 
because he had not appealed the original denial of the claims for 
service connection and, so, he had to submit new and material 
evidence.  He was informed that new and material evidence had to 
raise a reasonable possibility of substantiating the claims and 
could not be merely repetitive or cumulative.  He was informed 
that VA would obtain service records, VA records, and records 
from other Federal agencies, and that he could submit private 
medical records or authorize VA to obtaining private medical 
records on his behalf.  He was also informed of how VA determined 
disability ratings and effective dates, in accordance with the 
holding in Dingess, 19 Vet. App. 473 (2006). 

As for content of the VCAA notice, the documents substantially 
comply with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and, of Pelegrini, supra (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the five 
elements of a service connection claim), aff'd Hartman v. 
Nicholson, 483 F.3d 1311, 2007 WL 1016989 (C.A. Fed. 2007); and 
of Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of the 
claims. 

The Veteran testified at a March 2010 travel Board hearing in 
support of his claims. The RO has obtained the service treatment 
records and VA treatment records.  Indeed, throughout the process 
of several remands, additional VA outpatient treatment records 
have been obtained.  

No examinations were requested in connection with the 
applications to reopen because under the duty to assist, a VA 
medical examination or medical opinion is not authorized unless 
new and material evidence is presented, and that is not the case 
here.  See 38 C.F.R. § 3.159(c)(4)(iii).  

No examination or opinion was requested as to the claim for 
service connection for residuals of amputation of the Veteran's 
right foot.  Although there is evidence suggesting that the 
amputation was due to gangrene from nonservice-connected 
diabetes, no examination was provided because there is 
insufficient evidence suggesting that the amputation was due to 
various forms of inservice events or alleged inservice trauma 
decades earlier, as the Veteran testified.  

As there is no indication that the Veteran was unaware of what 
was needed for claim substantiation nor any indication of the 
existence of additional evidence for claim substantiation, the 
Board concludes that there has been full VCAA compliance.  

Background

The service treatment records (STRs) show that the Veteran had 
non-disqualifying myopic astigmatism at the time of the October 
1973 service entrance examination.  An adjunct medical history 
questionnaire reflects that he had had a healed pre-service left 
ankle fracture.  In August 1975 he was given a physical profile 
limiting his duties as a result of shin splints.  In June 1976 he 
had a stomach ache and diarrhea.  The impression was diarrhea.  
In January 1977 he was again noted to have shin splints.  Also in 
that month he had pain in both knees after jumping off a truck.  
After an examination and X-rays it was felt that he probably had 
chrondromalacia.  He was given another physical profile 
temporarily limiting his duties in January 1977 due to a reported 
"injury to legs."  In August 1977 he had swelling of the left 
eye and the assessment was conjunctivitis.  

The examination for service separation in August 1977 was 
negative for pertinent signs, symptoms, complaints or findings.  
In an adjunct medical history questionnaire the Veteran reported 
having or having had eye trouble. It was reported that he needed 
to wear glasses.  

The Veteran had no elevated blood pressure readings during 
service.  

On VA general medical examination in November 2001 it was 
reported that the Veteran had been essentially healthy other than 
treatment in the 1970s for shin splints and myopic astigmatism.  
He had remained healthy until 1999, when he was diagnosed with 
diabetes, of which he now had numerous symptoms.  His disease was 
apparently complicated by retinopathy.  He stated that he had had 
laser surgery in 2001 and was told that he had damage to the 
blood vessels in his eyes from his diabetes; however, there were 
not notes available to the examiner to document this.  The 
Veteran had had some burning sensation in his feet and occasional 
numbness in his hands.  He believed that he had carpal tunnel 
syndrome, which he stated was diagnosed in 1999.  He stated that 
he had been told that he had had hypertension for the past 20 
years, and for which he now took medication.  On examination his 
blood pressure was 153/93.  His pupils were equal and reactive to 
light and accommodation.  Extraocular movements were intact and 
there was no sclera injection.  A funduscopic examination was 
attempted but (for unexplained reasons) was too difficult to 
obtain meaningful examination findings.  On the sole of his right 
foot there was a healing callus sore which was tender to touch.  

The diagnoses were diabetes mellitus, currently very poorly 
controlled, with retinopathy but no evidence of nephropathy or 
neuropathy, hypertension; and polyneuropathy of the upper and 
lower extremities, likely secondary to diabetes.  

The Veteran was notified in March 2002 of a rating decision in 
February 2002 which denied service connection for diabetes, 
hypertension, and a bilateral foot condition.  He did not appeal 
that decision.  

The evidence received after the unappealed February 2002 rating 
decision includes VA outpatient treatment (VAOPT) records which 
show that in December 2001 the Veteran was counseled as to the 
possible effects of uncontrolled diabetes, which included 
blindness and limb loss.  Also, it was noted that he had been 
treated for diabetic retinopathy of the right eye with a laser.  
The assessments included uncontrolled diabetes.  In March 2002 it 
was noted that there had been poor adherence to his regimen for 
treatment of diabetes.  Also in that month he had a bunion with 
blood under it.  In April 2002 he had a hyperkeratotic lesion 
under the right 1st metatarsophalangeal joint and a keratotic 
lesion on the posterolateral aspect of the calcaneus.  In October 
2002 he had a foot ulcer.  On diabetic foot examination in March 
2003 his right foot was abnormal on visual examination and he had 
decreased vascular pulsations in each foot.  In May 2003 it was 
noted that he had highly resistant diabetes.  In June 2003 it was 
noted that he had diabetes, hypertension, diabetic nephropathy, 
diabetic retinopathy, and diabetic neuropathy.  

On file are forms consenting to operative procedures in June 2003 
and December 2003, both signed by the Veteran.  

VAOPTs also show that in December 2003 the Veteran was seen for 
diabetic foot care.  In April 2004 it was discussed very frankly 
with the Veteran that management of his diabetes was essential 
and that if he did not take control of his diabetic care, his 
complications would continue to worsen. He seemed to understand 
but had excuses for his negligent self-care.  That same month, he 
was seen for diabetic foot.  In June 2004 he complained of loss 
of vision in the right eye and reported having had recent pan-
retinal photocoagulation and intra-vitreal steroid injection of 
the right eye 3 or 4 months earlier, after which he started 
seeing "black spots" and then his vision was blurry.  He now 
reported complete loss of vision in the right eye.  

VA treatment records also show that in March 2005 the Veteran 
underwent the guillotine amputation of the right lower extremity 
below the knee due to a necrotizing right foot infection, which 
was revised later that month to a trans-tibial amputation.  

On VA examination for the need for aid and attendance in January 
2006 it was noted that the amputation of the right foot was 
required due to infectious gangrene.  

The Veteran applied to reopen the claims for service connection 
in August 2007.  

In Aril 2008 the Veteran submitted duplicate copies of STRs.  

At the March 2009 travel Board hearing the Veteran testified that 
he first began experiencing problems with diabetes during active 
service when he was in the field and had difficulty eating his 
"C" rations and also experienced swelling of the eyes and a 
sensation of sickness, fatigue, and problems with his legs and 
feet.  At that time he just felt bad all of the time and often 
went on sick call at which times he reported that the food was 
making him sick. Page 3 of the transcript.  He had been in field 
artillery and had in the field for prolonged periods of time.  He 
felt that the poor food he was given contributed to his 
development of diabetes.  Pages 4 and 5.  He had not been tested 
for diabetes during service.  He had been first diagnosed with 
diabetes about 10 year ago, in 1999, and he had been told by 
(unnamed) medical personnel that canned field rations contained a 
lot of fat.  Page 5.  He had put on a lot of weight during 
service because he was eating the wrong types of food.  Pages 5 
and 6.  He now took insulin.  Over the years his physicians had 
placed him on a dietary regimen which limited his sugar intake.  
Page 6.  

The Veteran also testified that he took blood pressure 
medication. Page 7.  The service representative stated that the 
Veteran had had two different eye surgeries.  He submitted a 
signed surgical consent form as to the first surgery but the 
consent form for the second surgery was not signed by the 
Veteran.  Page 8.  

As to his eye surgery, the Veteran testified that he had 
complained of running of his left eye and on examination a 
physician told him that he had ruptured blood vessels in his 
right eye which need repairing by a laser.  The surgery and 
possible complications were explained to him, and he agreed to 
have the surgery.  He was told that he had to have post-operative 
follow-ups.  Upon attending his follow-up he was told that the 
blood vessels had again ruptured and that additional repair was 
needed.  He had not actually had any problems and was not 
inclined to have additional surgery but he was told that the 
additional surgery was needed, otherwise he might become blind 
and, so, he agreed to the follow-up surgery.  However, instead of 
explaining everything about the second surgery, they were so busy 
trying to get it into his head that when they first put the 
needle in his eye he started complaining because he was trying to 
tell the surgeon that it felt like he was looking through a 
cracked mirror.  The Veteran had then been informed that this was 
the way the medication was supposed to work.  He was then taken 
into the operative room for the (second) laser surgery but the 
surgery took so long that the surgeon had to take a break.  Page 
9.  This was because of side of the Veteran's face felt like it 
was on fire.  The Veteran believed that it was this that caused 
him to lose his vision in the right eye.  He felt that nerves had 
been destroyed.  Also, steroids had been put into his eye, at 
which time four (4) physicians had been involved with one putting 
the needle under the Veteran's eye, working it around to deaden 
the eye, and then injecting the steroids into his eye.  At that 
time he had asked what they were doing but was not given an 
answer.  He was now blind in his right eye and could not even 
perceive light.  Page 10.  Of the two consent forms submitted 
into evidence, the one which does not bear the Veteran's 
signature is the one relating to his second eye surgery and which 
led to his blindness.  The Veteran believed that there had been 
negligence during the second eye surgery.  Further, sometime last 
year he had been told that it would be best to have his right eye 
enucleated (removing the globe of the eye from the eye socket).  
Page 11.  The Veteran believed that if the consent form for the 
second surgery had been provided to him, explaining the risk 
factors, prior to the second surgery, he would have declined to 
have the second surgery because he did not expect to have needles 
placed into his eye during the second surgery.  Page 12.  The 
reason for having steroids injected into his right eye had not 
been explained prior to the second surgery and on the day of the 
surgery he had not been asked if he was allergic to anything nor 
had his blood sugar levels been checked, although his blood 
pressure had been checked.  Page 12.  

The Veteran testified that during service he had had problems 
with his feet.  He had been given to physical profiles due to his 
feet, one which he was stationed at Ft. Campbell.  Page 14.  
During service he was limited in his ability to play basketball 
due to his feet.  He had not have problems with his left foot, 
but perhaps with his ankles.  He had had shin splints.  On one 
occasion while in service he had jumped off the back of a truck 
while carrying an M-50 and ammunition and upon landing it had 
felt as if his ankles went up into his neck.  Following this 
incident he had gone on sick call because he had difficulty 
walking.  Page 15.  His having to run on cobblestones and in 
fields had caused problems with this legs and feet.  Page 16.  

As to the Veteran's right foot, he testified that he had seen a 
doctor in "Mercersboro" (apparently a physician at a VA 
facility in Murfreesboro) for about 2 1/2 years for complaints but 
had been told that there was nothing wrong.  However, they had 
cut his toenails.  Page 16.  By the time a friend of his had 
taken him to a VA hospital his foot had "blew up" in his shoe.  
A VA surgeon had stated that immediate amputation of the right 
foot was needed because he had gangrene and it was for this 
reason that his right foot had been amputated.  Page 17.  He had 
not known anything about gangrene because his foot doctor had 
kept telling the Veteran that there was nothing wrong, even 
though the Veteran had complained that there was something wrong 
with his right foot.  After the amputation of the right foot, the 
Veteran had again this foot doctor who had been surprised that 
the Veteran's right foot had had to be amputated.  Page 17.  
While the amputation occurred many years after service, his 
problems had begun during service, as shown by his physical 
profiles.  Page 17.  

As to his right eye, the Veteran stated that if he had been told 
the risk factors he would not have had the second (follow-up) 
right eye surgery. Page 18.  His very poor diet during service 
had caused his diabetes with his inservice symptoms of fatigue.  
He had been told that diabetes and hypertension go hand-in-hand 
and, so, the hypertension was secondary to his diabetes.  As to 
his feet, his activities during service had caused problems with 
his legs and feet, even leading to the development of shin 
splints and causing him to be given two physical profiles 
eventually leading to an infection of his right foot that 
necessitated amputation of the right foot.  Page 19.  He had seen 
three psychiatrists last year and had nightmares so that his 
dosage of Prozac had been increased.  Page 20.  



Reopening

The RO originally denied the claim of service connection for 
diabetes, hypertension, and a bilateral foot condition in 
February 2002.  Service connection was denied for diabetes 
because there was no evidence that the Veteran was seen, treated 
or diagnosed with diabetes during service.  Service connection 
was denied for a bilateral foot disorder because the STRs did not 
show that he was diagnosed with a chronic condition of the feet, 
although the 2001 VA examination noted that he had some 
complaints of burring in his feet that might be associated with 
diabetes.  Service connection was denied for hypertension because 
he was not seen, treated or diagnosed with hypertension during 
service and there was no documentation that he was diagnosed with 
hypertension within one year of his discharge from service.  

After the Veteran was notified of the adverse determination and 
of his procedural and appellate rights, he did not appeal the 
rating decision.  By operation of law, the rating decision, 
denying the original claims of service connection became final. 
38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).  

New and Material Evidence Claims

An unappealed rating decision is final based on the evidence then 
of record. 38 U.S.C.A. § 7105(c).  New and material evidence is 
required to reopen a previously denied claim. 38 U.S.C.A. § 5108.  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The ultimate weight to be accorded evidence is 
a question of fact that must be determined after the claim is 
reopened and based on all of the evidence on file. Id. at 513. 

The application to reopen the claim of service connection for 
diabetes, hypertension, and a bilateral foot condition was 
received in August 2007.  

As to applications to reopen a previously denied claim received 
on or after August 29, 2001, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The doctrine of the favorable resolution of doubt is not 
applicable in the reopening analysis but applies only after new 
and material evidence has been submitted to reopen a claim and 
adjudication of the claim on the merits.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1994).  

Principles of Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  A showing of inservice 
chronic disease requires evidence of (1) a sufficient combination 
of manifestations for disease identification, and (2) sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
"chronic."  If not established, a showing of continuity of 
symptoms after service discharge is required.  Service connection 
may be granted for any disability diagnosed after discharge, when 
all of the evidence establishes it was incurred in service.  38 
C.F.R. § 3.303.    

Certain conditions, including diabetes and hypertension, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within 1 year after service.  This presumption 
is rebuttable by probative evidence to the contrary.  38 U.S.C.A. 
§ 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Service connection requires that there be (1) medical evidence of 
a current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The absence 
of any one element will result in the denial of service 
connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).  

Lay testimony is competent to establish the presence of 
observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 
307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Lay evidence can be competent to establish a diagnosis when lay 
evidence (1) is competent to identify the medical condition, (2) 
reports a contemporaneous medical diagnosis, or (3) describing 
symptoms at the time which are later supported by a diagnosis by 
a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed.Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed.Cir. 2007)).  Thus, lay evidence can be competent 
when a determinative issue involves medical etiology or 
diagnosis.  Id.  Because lay evidence can be competent to 
establish continuity of symptomatology, it can service as to 
establish two of the three elements required for service 
connection, the existence of current disability and a nexus to 
service [the third element being inservice disability].  Davidson 
v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009) (citing Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007)).  

Reopening Analysis

Diabetes

The evidence on file in February 2002 established that the 
Veteran's diabetes was first diagnosed in 1999, over two decades 
after military service, and did not establish that it was related 
in any way to his military service or any incidents therein.  

The additional evidence since the 2002 rating decision, even when 
considered together with the old evidence, does not show that the 
Veteran's had diabetes during active service or that it 
manifested within the first postservice year and does not 
otherwise establish that it is related in any way to the 
Veteran's military service.  This is true despite the Veteran's 
testimony that his inservice diet caused his diabetes, even 
though it did not manifest until 1999, more than two decades 
after service.  In the reopening context, the credibility of lay 
evidence is presumed; however, the competence of lay evidence is 
not presumed.  While competent to attest as to what he ate during 
service, the Veteran does not have the training, education or 
expertise to provide competent evidence of a nexus between his 
inservice diet and the emergence of diabetes two decades later.  
See generally Davidson, Id.  


Hypertension

The evidence on file in February 2002 did not established that 
the Veteran had hypertension during service or that it first 
manifested within the first postservice year and did not 
otherwise establish that it is related in any way to the 
Veteran's military service.  Even if the hypertension were due to 
diabetes, because he is not service-connected for diabetes, this 
does not provide any basis for a grant of service connection for 
hypertension.  

Similarly, the new evidence, even when considered together with 
the old evidence, does not establish that the Veteran had 
hypertension during service or that it first manifested within 
the first postservice year and does not otherwise establish that 
it is related in any way to the Veteran's military service.  
Again, even if the hypertension is due to diabetes, because he is 
not service-connected for diabetes, this does not provide any 
basis for a grant of service connection for hypertension.  

Left Foot Disorder

The evidence on file in February 2002 established that while the 
Veteran was treated during service for complaints relative to his 
lower extremities, it did not establish that there were residuals 
of a chronic left foot disorder or that the inservice injuries 
and complaints were anything more than acute and transitory, 
resolving without residuals.  

The Veteran's statements and testimony elaborating upon his 
inservice stresses and traumas to his feet and having been given 
physical profiles merely cooborates the service treatment records 
and, so, is not new and material because the fact that he was 
treated during his active service was already well established.  

To the extent that the new VA treatment records address 
complaints or treatment of the Veteran's left foot, including 
those relative to diabetic foot care, these records are 
otherwise not material because they do not show that Veteran now 
has chronic disability of the left foot which is related in any 
manner to his military service.  See Cornele v. Brown, 6 Vet. 
App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) 
(medical evidence that merely documents continued diagnosis and 
treatment of disease, without addressing the crucial matter of 
medical nexus, does not constitute new and material evidence).  

Accordingly, in the absence of new and material evidence, the 
applications to reopen the claims for service connection must be 
denied.  

Amputation of the Right Foot

The Veteran has testified that he believes that various possible 
injuries or traumas to his right foot during active service gave 
rise to the infection, which is first shown decades after 
service, that necessitated the amputation of his right foot.  

However, while the Veteran is competent to attest to his 
inservice injuries and his inservice symptoms, that competency 
does not extend to his being able to render an opinion which is 
clearly medical in nature, that the infection of his right foot, 
which was gangrene, was due to inservice stresses or injuries 
more than two decades earlier, particularly in light of his 
intervening development of diabetes.  He is not service-connected 
for diabetes and, so, there can be no grant of service connection 
on the basis of the secondary incurrence of gangrene, and the 
resultant amputation of the right foot, or secondary aggravation.  
The Veteran's belief that there is somehow a connection between 
what happened to his feet during service and the amputation of 
the right foot decades later fails to rise to the level of 
competent evidence to establish the required nexus between his 
military service and the postservice amputation of the right 
foot.  Likewise, there is no lay evidence of continuous 
postservice infection of the right foot.  

This being the case, the claim must be denied because the 
preponderance of the evidence is unfavorable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  


ORDER

As new and material evidence has not been presented, the 
applications to reopen the claims of service connection for 
diabetes, hypertension, and a left foot disorder are denied.  

Service connection for amputation of the right foot is denied.  


REMAND

At the March 2009 travel Board hearing the service representative 
stated that the Veteran had had two different eye surgeries.  He 
submitted a signed surgical consent form as to the first surgery 
but the consent form for the second surgery was not signed by the 
Veteran.  Page 8.  However, the first form appears to be for a 
cardiac procedure.  

As to his eye surgery, the Veteran testified that he had 
complained of running of his left eye and on examination a 
physician told him that he had ruptured blood vessels in his 
right eye which need repairing by a laser.  The surgery and 
possible complications were explained to him, and he agreed to 
have the surgery.  He was told that he had to have post-operative 
follow-ups.  Upon attending his follow-up he was told that the 
blood vessels had again ruptured and that additional repair was 
needed.  He had not actually had any problems and was not 
inclined to have additional surgery but he was told that the 
additional surgery was needed, otherwise he might become blind 
and, so, he agreed to the follow-up surgery.  However, instead of 
explaining everything about the second surgery, they were so busy 
trying to get it into his head that when they first put the 
needle in his eye he started complaining because he was trying to 
tell the surgeon that it felt like he was looking through a 
cracked mirror.  The Veteran had then been informed that this was 
the way the medication was supposed to work.  He was then taken 
into the operative room for the (second) laser surgery but the 
surgery took so long that the surgeon had to take a break.  Page 
9.  This was because of side of the Veteran's face felt like it 
was on fire.  The Veteran believed that it was this that caused 
him to lose his vision in the right eye.  He felt that nerves had 
been destroyed.  Also, steroids had been put into his eye, at 
which time four (4) physicians had been involved with one putting 
the needle under the Veteran's eye, working it around to deaden 
the eye, and then injecting the steroids into his eye.  At that 
time he had asked what they were doing but was not given an 
answer.  He was now blind in his right eye and could not even 
perceive light.  Page 10.  Of the two consent forms submitted 
into evidence, the one which does not bear the Veteran's 
signature is the one relating to his second eye surgery and which 
led to his blindness.  The Veteran believed that there had been 
negligence during the second eye surgery.  Further, sometime last 
year he had been told that it would be best to have his right eye 
enucleated (removing the globe of the eye from the eye socket).  
Page 11.  The Veteran believed that if the consent form for the 
second surgery had been provided to him, explaining the risk 
factors, prior to the second surgery, he would have declined to 
have the second surgery because he did not expect to have needles 
placed into his eye during the second surgery.  Page 12.  The 
reason for having steroids injected into his right eye had not 
been explained prior to the second surgery and on the day of the 
surgery he had not been asked if he was allergic to anything nor 
had his blood sugar levels been checked, although his blood 
pressure had been checked.  Page 12.  The Veteran stated that if 
he had been told the risk factors he would not have had the 
second (follow-up) right eye surgery. Page 18.  

While the Veteran has submitted an undated form signed by a VA 
physician but not signed by a witness, there are on file two 
consent forms executed by the Veteran, one in June 2003 and the 
other in December 2003. 

Determinations of whether there was informed consent involve 
consideration of whether the health care providers substantially 
complied with the requirements of 38 C.F.R. § 17.32.  Minor 
deviations from the requirements of 38 C.F.R. § 17.32 that are 
immaterial under the circumstances of a case will not defeat a 
finding of informed consent.  Consent may be express (i.e. given 
in orally or in writing) or implied under the circumstances 
specified in 38 C.F.R. § 17.32(b), as in emergency situations.  
38 C.F.R. § 3.361(d)(1). 

Evidence or the absence of evidence of consent is not proof of 
causation.  In this regard, in Cook v. Principi, No. 99-1544, 
slip op., U.S. Vet. App. Aug. 1, 2002) (memorandum decision) it 
was noted that a Veteran sought to turn a mandatory notice 
requirement into probative evidence of causation.  However, the 
Court found no Board error in not discussing this informed 
consent issue because it had no bearing upon the issue. 

The evidence of record does not contain sufficient medical 
evidence to decide the claim.  Accordingly, the case is REMANDED 
for the following action:

1.  Arrange to have the Veteran's file 
reviewed by appropriate medical personnel, to 
determine whether the Veteran has additional 
disability following any VA procedure(s) on 
his right eye and, if so, whether the 
additional disability is the result of fault 
on VA's part in performing the surgery.  

Specifically, an opinion should be expressed 
as to the following: 

(a) whether it is as likely as not (50 
percent or more probability) that any 
current diminished visual acuity or 
blindness of the right eye, or aggravation 
of any preexisting diminished visual acuity 
in the right eye, is the result of VA 
medical treatment, (b) whether any such 
current right eye disorder was a "necessary 
consequence" of VA medical treatment 
properly administered with the express or 
implied consent of the Veteran, (c) was the 
additional disability caused by 
carelessness, negligence, lack of proper 
skill, or similar instance of fault on part 
of VA; (d) was the additional disability an 
event that was not reasonably foreseeable; 
and (e) whether any such current right eye 
disorder is due to the natural progression 
of a disease or injury, including 
nonservice-connected diabetes and 
hypertension, that occurred prior to or 
after VA treatment.  

The evaluator should discuss any other 
medical opinion(s) on this issue in the 
record and clearly outline the rationale 
for any opinion expressed in a typewritten 
report. 

2.  After the above development has been 
completed, readjudicate the claim.  

If the benefit sought is denied, prepare a 
supplemental statement of the case and return 
the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


